DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
In response to the amendment filed November 7, 2022, amended claim 1 and new claim 16 are acknowledged.  The following new grounds of rejection are set forth:
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “positioned inside a body of patient” which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent. 7,670,282 to Mathis in view of U.S. Patent No. 6,878,106 to Herrmann.
In regard to claims 1 and 14, Mathis discloses a device with an endoscope 40, wherein a shaft of the endoscope encloses a working channel 42 that opens on an outlet side of the shaft, the device comprising: an instrument 68 that is arranged so as to extend next to the shaft, wherein the device is configured such that a distal end section of the instrument containing a working section 66 of the instrument is allowed to be moved along the shaft beyond the outlet side of the shaft in order to move the working section of the instrument into a region located distally from the outlet side of the shaft to allow the working section to operate in the region, a guiding element 60 that extends through the working channel and terminates at a distal end, the guiding element configured to be shifted along a guiding direction defined by the working channel to advance the distal end of the guiding element away from a distal end opening of the working channel and retract the distal end of the guiding element towards the distal end opening  (See Figs. 10-12 and Col. 6, Lines 31-48); engagement element 46 configured to guide the instrument, wherein the engagement element is releasably connected to the distal end of the guiding element (see Col. 6, Lines 66-67) and is configured to be shifted by the guiding element in order to guide the working section of the instrument, when the distal end section of the instrument is moved beyond the outlet side of the shaft into the region, wherein shifting the guiding element distally from the working channel causes the engagement element and the working section of the instrument to be shifted along a guiding direction (see arrow in Fig 5) away from the outlet side of the shaft into the region located distally from the outlet side of the shaft (See Figs. 9-12 and Col. 6, Lines 14-48).  Mathis discloses that the engagement element 46 (i.e. guidewire) may be attached of made integral with the guiding element 60 (i.e. guiding element) (see Col. 6, Lines 66-67) but is silent with respect to the wherein the guiding element is configured to be disconnected from the engagement element while the distal end of the guiding element and the engagement element are positioned inside a body of patient  by retracting the distal end of the guiding element towards the distal end opening.  Herrmann teaches of an analogous endoscopic device wherein an additional instrument is inserted alongside an endoscope during a surgical procedure.  Specifically, and with regard to claim 16, the additional instrument 25 comprises a hook device 59 with a slot 63 which accommodates a catch element 61 formed on fiberscope 11.  The coupling enables the additional instrument and fiberscope to be jointly inserted into a body orifice and thereafter separated by further advancement of the additional instrument, which allows for independent use of each component as desired (see Figs. 16-17 and Col. 12, Lines 4-25).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the connection means of Mathis to provide a coupling means between the guide element and engagement element which ensures a secure connection between the two components that also enables quick and easy separation by retraction of the guiding element in a proximal direction as taught by Herrmann.
In regard to claim 2, Mathis discloses a device, wherein the guiding element 60 is guided in the working channel so as to be movable in a longitudinal direction (See Figs. 9-12 and Col. 6, Lines 14-48).  It is noted, Figs 5-6 also illustrate an embodiment having a needle guide 44 inserted into the working channel of the bronchoscope and is fully capable of being moved in a longitudinal direction. (See Col. 5, Lines 32-57).  
In regard to claim 3, Mathis discloses a device, wherein the guiding element 60 is movably coupled to the instrument 68, via guide wire 46, in such a manner that the instrument, when the guiding element is being moved, is also moved with the guiding element (See Figs. 9-12 and Col. 6, Lines 14-48).  
In regard to claim 5, Mathis discloses a device, wherein the working section 66 of the instrument is configured to be one or both of rotated and pivoted by the guiding element (See Figs. 10-12 and Col. 6, Lines 31-48).  It is noted, guide wire 46 may be used to bend and/or rotated needle guide 60 (see Col. 6, Lines 14-27) and thus is also capable of bending balloon 66 as desired.  
In regard to claim 6, Mathis discloses a device, wherein a guide 68 for guiding the instrument along the shaft is provided on a longitudinal side of the shaft  (See Figs. 9-12 and Col. 6, Lines 14-48).  
In regard to claim 7, Mathis discloses a device, wherein the guiding element is configured for engagement with at least two instruments 68, 74, 76 (See Figs. 10-12 and Col. 6, Lines 31-48).  
In regard to claim 11, Mathis, as modified by Herrmann, disclose a device, wherein the engagement between the guiding element 60 and the instrument 68 is configured to be released in a non-destructive manner and wherein, after the engagement is released, the guiding element is configured to be brought into engagement in a non-destructive releasable manner with another instrument (See Figs. 9-12 and Col. 6, Lines 14-48 of Mathis and Figs. 16-17 and Col. 12, Lines 4-25 of Herrmann).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 11, 14 and 16 have been considered but are moot in view of the new grounds of reaction.
Furthermore, with regard to Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.   Applicant states that Mathis fails to disclose the guiding element and engagement element as recited in claim 1.  Examiner strongly disagrees.  As rejected above, the guiding element is interpreted as being needle guide 60 and the engagement element is interpreted as being guide wire 46.  Thus, as broadly as claimed, the combination of Mathis and Herrmann meet the current limitations of the recited claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
11/10/2022